WATHEN, C.J.,
with whom CLIFFORD, J. joins, dissenting.
I respectfully dissent. This Court rejects a finding of causation on the theory that because Mr. Maybury may have turned directly into the oncoming line of traffic, Mrs. Maybury would likely have been killed regardless of defendants’ negligence or recklessness. The Court ignores the factual findings made by the trial judge concerning the crucial role that defendants’ inattention, speed, and tailgating played in the accident.
In the course of an extensive written opinion, the trial judge made the following findings:
The fact that the red LeMans was tailgating and the part that the tailgating played in the accident was demonstrated by the testimony of Anthony Plant who was in the front passenger seat of [Shawn B.’s] vehicle. Plant testified that as they came out of the dip immediately prior to the Blagdon Ridge Road intersection, what he could see was [Craig S.’s] brake lights come on, [Craig S.] swerving off the road, and only then could he see the Maybury vehicle which was located broadside in the roadway. Apparently, [Shawn B.] had no time to react in an effective way.
[Shawn B. and Craig S.] acted in concert with one another. [Craig S.] set the pace which [Shawn B.] elected to fol-low_ [Shawn B.] did not need to drive in the fashion in which they did if either did not wish to do so.
The Court is satisfied that regardless of the reason for Mr. Maybury’s vehicle being positioned in the north bound lane of Route 218 in the area of the intersection, and considering that Tony Plant saw the Maybury vehicle approaching the intersection from a distance of 89/io of a mile, it is obvious that the Maybury vehicle was there to be seen by both [Craig S. and Shawn B.], and the Court is satisfied that had [Craig S. and Shawn B.] observed what was there to be seen, had they not been traveling at an excessive rate of speed which the Court determines to be in excess of 45 m.p.h. and imprudent in both instances upon entering the rise some 486 feet distant from the intersection, and had they not been acting in concert by operating their vehicles within 1-3 car lengths from one another, and had they instead been operating within the speed limit and had been operating their respective vehicles a safe distance apart from one another, had they exercised that degree of judgment and care that a reasonably prudent person would be expected to exercise upon approaching an intersection, then in that event, the Court is satisfied that both [vehicles] could have slowed or stopped so as to have avoided the collision. For that reason, the Court is satisfied that but for the conduct of [Craig S. and Shawn B.] the collision would not have occurred.
Given the trial judge’s findings and analysis, I believe causation has been sufficiently proven. In effect, the court found that by tailgating, the defendants increased the risk because the field of vision from the second vehicle was obstructed by the first. The trial judge was entitled to find that when the Maybury vehicle appeared, the first vehicle struck it a glancing blow leaving it in the center of the road, and the second vehicle had “no place to go.” The tailgating, taken in combination with inattention and speed on the part of both drivers, produced a fatal collision. Notwithstanding Mr. Maybury’s action in making the left turn, this was an accident that could otherwise have been avoided. I would affirm the judgment.